Motion granted so far as to stay *659all proceedings on the part of the plaintiff under order of the Supreme Court, Bronx county, entered on the 19th day of September, 1931, pending the hearing and determination by this court of the appeal taken by the defendant from said order, upon condition that defendant "continue paying plaintiff twenty-five dollars a week and procure the record on appeal and appellant’s points to be filed so that appeal can be argued or submitted on or before November 6, 1931. Present — Finch, P. J., MeAvoy, Martin, O’Malley and Townley, JJ.